Exhibit 10(b)

 

LOGO [g79590g61t69.jpg]

DIRECTORS’ STOCK PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

                GRANTED TO                

 

 

                GRANT DATE                

 

 

                NUMBER OF                
SHARES

 

 

            FAIR MARKET VALUE            
PER SHARE

 

                         

This Restricted Stock Award Agreement (the “Agreement”) is made between Bank of
America Corporation, a Delaware corporation (“Bank of America”), and you, the
Nonemployee Chairman of Bank of America.

Bank of America sponsors the Bank of America Corporation Directors’ Stock Plan
(the “Plan”). A Prospectus describing the Plan is enclosed as Exhibit A. The
Plan itself is available upon request, and its terms and provisions are
incorporated herein by reference. When used herein, the terms which are defined
in the Plan shall have the meanings given to them in the Plan, as modified
herein (if applicable).

The award described in this Agreement is for the number of shares of Bank of
America Common Stock shown above (the “Shares”). You and Bank of America
mutually covenant and agree as follows:

 

  1.

The award of the Shares is subject to the terms and conditions of the Plan and
this Agreement. You acknowledge having read the Prospectus and agree to be bound
by all the terms and conditions of the Plan.

 

 

  2.

You agree that, upon request, you will furnish a letter agreement providing that
you will not distribute or resell any of said Shares in violation of the
Securities Act of 1933, as amended, that you will indemnify and hold Bank of
America harmless against all liability for any such violation and that you will
accept all liability for any such violation.

 

 

  3.

The Shares shall not become vested until the date of the next annual meeting of
the stockholders of the Corporation (the “Vesting Date”). If you cease to serve
as a Nonemployee Director before the Vesting Date due to your death, or if there
is a Change in Control prior to the Vesting Date, then the Shares shall become
fully vested as of the date of such death or Change in Control, as applicable.
If you cease to serve as a Nonemployee Director at any time for any reason other
than death before the earlier of the Vesting Date or a Change in Control, then
the Shares shall become vested pro rata (based on the number of days between
April 29, 2009 and the date of cessation of services divided by 365 days), and
to the extent the Shares are not thereby vested they shall be forfeited as of
the date of such cessation of services. Until they become vested, the Shares
shall be held by Bank of America. Shares shall be delivered to you as soon as
practicable following the applicable date of vesting, provided that “Net Shares”
(as defined in paragraph 4 below) shall not be delivered to you until the later
of the applicable date of vesting or date the Net Shares are no longer subject
to the transfer restrictions set forth in paragraph 4 below. In that regard, you
agree that you shall comply with (or provide adequate assurance as to future
compliance with) all applicable securities laws and income tax laws as
determined by Bank of America as a condition precedent to the delivery of the
Shares. While the Shares are held by Bank of America, you shall not have the
right to sell or otherwise dispose of such Shares or any interest therein.

 

 

  4.

Notwithstanding any provision of the Plan or this Agreement to the contrary,
“Net Shares” (as defined below) acquired upon vesting must be held by you until
the later of (i) the date you cease to serve as a Nonemployee

 

Restricted Stock Award Agreement – Directors’ Stock Plan



--------------------------------------------------------------------------------

 

      

Director or (ii) the date that Bank of America has fully repaid all of the
financial assistance it received under the Troubled Asset Relief Program. Any
attempt to sell, transfer, pledge, assign or otherwise alienate or hypothecate
Net Shares prior to completion of such period shall be null and void. For
purposes hereof, “Net Shares” means those Shares determined by the Global Human
Resources Group representing the total number of Shares remaining after taking
into account the amount of all applicable taxes with respect to vesting of the
Shares, assuming your maximum applicable federal, state and local tax rates for
such purpose.

 

 

  5.

In accordance with Section 5(d) of the Plan, you shall have the right to receive
dividends on the Shares and to vote the Shares prior to vesting.

 

 

  6.

You acknowledge and agree that upon your cessation of services as a Nonemployee
Director resulting in the forfeiture of any unvested Shares in accordance with
paragraph 3 above, (i) your right to vote and to receive cash dividends on, and
all other rights, title or interest in, to or with respect to, unvested Shares
shall automatically, without further act, terminate and (ii) the unvested Shares
shall be returned to Bank of America. You hereby irrevocably appoint (which
appointment is coupled with an interest) Bank of America as your agent and
attorney-in-fact to take any necessary or appropriate action to cause the Shares
to be returned to Bank of America, including without limitation executing and
delivering stock powers and instruments of transfer, making endorsements and/or
making, initiating or issuing instructions or entitlement orders, all in your
name and on your behalf. You hereby ratify and approve all acts done by Bank of
America as such attorney-in-fact. Without limiting the foregoing, you expressly
acknowledge and agree that any transfer agent for the Shares is fully authorized
and protected in relying on, and shall incur no liability in acting on, any
documents, instruments, endorsements, instructions, orders or communications
from Bank of America in connection with the Shares or the transfer thereof, and
that any such transfer agent is a third party beneficiary of this Agreement.

 

 

  7.

The existence of this award shall not affect in any way the right or power of
Bank of America or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Bank of America’s capital
structure or its business, or any merger or consolidation of Bank of America, or
any issue of bonds, debentures, preferred or prior preference stocks ahead of or
convertible into, or otherwise affecting the Common Stock or the rights thereof,
or the dissolution or liquidation of Bank of America, or any sale or transfer of
all or any part of its assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.

 

 

  8.

Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by fax or by mail to
such address and directed to such person(s) as Bank of America may notify you
from time to time; and to you, at your address as shown on the records of Bank
of America, or at such other address as you, by notice to Bank of America, may
designate in writing from time to time.

 

 

  9.

In the event any provision of this Agreement shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of the Agreement, and the Agreement shall be construed and enforced as if
the illegal or invalid provision had not been included. This Agreement
constitutes the final understanding between you and Bank of America regarding
the Shares. Any prior agreements, commitments or negotiations concerning the
Shares are superseded.

 

2

Restricted Stock Award Agreement – Directors’ Stock Plan



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer, and you have hereunto set your hand, all as of the
day and year first above written.

 

BANK OF AMERICA CORPORATION

    NONEMPLOYEE CHAIRMAN: LOGO [g79590g95k31.jpg]       

Chief Executive Officer and President

   

3

Restricted Stock Award Agreement – Directors’ Stock Plan